Citation Nr: 1712771	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable initial disability rating for left ear hearing loss from January 1, 2009 on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from July 1981 to October 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for left ear hearing loss and assigned a noncompensable evaluation from May 23, 2006.

In April 2014, the Board denied entitlement to a compensable rating for left ear hearing loss prior to January 1, 2009 and remanded the matter of entitlement to a compensable rating from January 1, 2009 for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a September 2014 Supplemental Statement of the Case (SSOC).  In a December 2014 decision, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court vacated the Board's decision and remanded the matter for appropriate action, pursuant to an October 2015 Joint Motion for Partial Remand.  In the Joint Motion, the parties noted that the Veteran had abandoned his claim of entitlement to an increased rating for left ear hearing loss from January 1, 2009 on a schedular basis.  In January 2016, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development consistent with the terms of the Joint Motion for Partial Remand, and the claim has now been returned to the Board for further adjudication.

In September 2012, the Veteran presented sworn testimony during a personal hearing in Chicago, Illinois, which was chaired by a Veterans Law Judge (VLJ) other than the undersigned (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.  Additionally, in a January 11, 2017 letter, the Veteran was informed that the Veterans Law Judge was no longer employed with the Board and was given the opportunity to request another Board hearing.  As the Veteran did not respond to this letter, the Board assumes that the Veteran does not require another hearing and proceeds to adjudicate his appeal.  

The Board notes that in April 2009 the Veteran submitted a formal appeal in response to a January 2009 Statement of the Case (SOC) that addressing denial of service connection for right ear hearing loss and bipolar disorder.  This appeal was not timely, and the RO issued a November 2009 letter indicating that the Veteran's appeal with regard to bipolar disorder was untimely.  Although the RO did not specifically list the Veteran's right ear hearing loss claim in that letter, the RO did not take any action indicating that the Veteran's untimely appeal of his right ear hearing loss claim was on appeal.   The Board acknowledges that VA waives any objection to an untimely substantive appeal if, upon filing, it takes actions leading the Veteran to believe his appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, that was not the case here, and accordingly, the Board finds that because the Veteran's appeal of his right ear hearing loss claim was not timely perfected, the Board lacks jurisdiction over that matter.

Additionally, as mentioned above, the issue of entitlement to service connection for tinnitus was raised at the Veteran's September 2012 Board hearing and elsewhere in the record, but has not been adjudicated by the AOJ.  Therefore, because the Board does not have jurisdiction over entitlement to service connection for tinnitus, this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The symptoms associated with the Veteran's service-connected left ear hearing loss are contemplated by the current schedular ratings available for hearing loss, and the Veteran's left ear hearing loss is not entitled to an initial compensable rating from January 1, 2009 on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss from January 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 6100. (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, a January 2007 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for left ear hearing loss.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

With regard to the above finding, the Board notes that the claims file contains decisional documents from the Social Security Administration (SSA) demonstrating that the Veteran was granted disability benefits based upon his psychiatric disability.  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  As the Veteran was granted SSA disability benefits based solely upon his psychiatric disability, there is no indication that the SSA records would be relevant to the pending left ear hearing loss claim, nor has the Veteran so asserted.  Accordingly, the Board finds that a remand for any outstanding SSA records is not warranted in this matter.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, a VA examination was conducted July 2014 with respect to the pending claim.  Although audiometric testing was conducted in September 2009 following an August 2009 statement by the Veteran that his hearing had worsened, the Board previously found that such audiometric testing was not adequate because it relied on air conduction results from June 2009 and it did not include any statements with regards to functional loss.  Addressing the July 2014 VA examination report, the Board finds that it is adequate for rating purposes, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Moreover, as noted above, the Veteran had a Board hearing before a Veterans Law Judge in September 2012.  The September 2012 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, this claim was remanded in April 2014, and again in January 2016.  This development included the provision of an adequate VA examination and procurement of relevant post-service treatment records, as well as referral to the Director of the Compensation Service for extraschedular consideration.  A review of the record reveals that the AOJ has substantially complied with all of the Board's prior remand directives.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. General Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Extraschedular Rating Analysis

As noted above the Board remanded the issue of entitlement to an extraschedular rating for left ear hearing loss in January 2016.  Thereafter, pursuant to the Board's remand, the RO referred the issue concerning an extraschedular evaluation for the Veteran's left ear hearing loss to the Director of the Compensation Service.  In a June 2016 decision, the Director determined that an extraschedular evaluation was not warranted for the Veteran's left ear hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting an extraschedular rating in the first instance.  See Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996)).  However, once the issue of entitlement to an extraschedular rating has been adjudicated by the Director, the Board has jurisdiction to review the Director's determination de novo, and therefore, where appropriate, the Board may assign an extraschedular rating in the second instance.  Id.  As such, the Board has jurisdiction to adjudicate entitlement to an extraschedular rating in this case.

Addressing the criteria for entitlement to an extraschedular rating the Board notes that certain exceptional or unusual circumstances may warrant assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321 (b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization."  See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  However, as noted, the Board has already initiated such referral.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  38 C.F.R. §§ 4.85 and 4.86 govern the assignment of schedular ratings for hearing loss.  Although the Veteran's schedular rating is not on appeal, by way of background, the Board notes that schedular ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  The assignment of disability ratings for hearing impairment is derived from a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Ordinarily, the criteria for rating hearing impairment uses controlled speech discrimination tests (Maryland CNC Test) together with the results of puretone audiometry tests, as measured by an audiogram.  Unless the Veteran's audiogram results meet the criteria of an "exceptional pattern of hearing impairment" as described in 38 C.F.R. § 4.86, the Veteran's results on his audiogram and Maryland CNC Test are then charted on Table VI and VII.  38 C.F.R. § 4.85.  Where an exceptional pattern of hearing impairment is noted on a VA examination report, only the Veteran's audiogram results are charted, and they are charted on Table VIA and VII. Id. at § 4.85.

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a level I.  38 C.F.R. § 4.85(f)); see also 38 C.F.R. § 3.383 (2016).

A review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicate that the rating schedule contemplates such symptoms as functional loss, such as having difficulty hearing the television or in other situations. The rating criteria for hearing loss were last revised in May 1999, and these revisions were effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  For this most recent revision of these hearing loss rating regulations, VA sought the assistance of the Veterans Health Administration (VHA) in developing rating criteria to address cases where speech discrimination tests might not fully reflect the severity of communicative functioning experienced by some veterans even with the use of hearing aids, particularly in the presence of any environmental noise.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds, as the case with VA examinations, does not always reflect the extent of impairment experienced in the Veteran's day-to-day life.  Subsequently, the puretone threshold requirements for Levels I-XI in Table VIA considered the findings and recommendations of VHA with regard to day-to-day functional impairment and the presence of environmental noise. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real-life setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Recently, the Court agreed, noting that when VA evaluates hearing loss "VA measures a veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability."  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *4-5 (Vet. App. Mar. 6, 2017).  The Court further explained that "in light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, [] that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." Id.  The Court continued, finding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria," but also noted that "as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc., the Court cannot conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech."  Id.  

Addressing the Veteran's left ear hearing loss symptoms, the Board begins its review of the relevant evidence with the Veteran's September 2012 Board hearing testimony.  At that time the Veteran reported that he has to turn the volume of his television and radio up loud in order to hear it, and that his wife has to speak to him maybe more than once to get his attention.  He also reported that when he was a bus driver he had a difficult time passing the hearing test portion of his annual physical examination.  The Veteran's 2006 VA treatment records note that, when the Veteran was a bus driver, he took an annual audiometric examination.  However, the Veteran later clarified that he stopped working as a bus driver due to a mental health episode related to his bipolar disorder in December 2015, in which he drove his sister's truck, believing that he was working for the government and that he was patrolling the highway.  This is corroborated by the Veteran's post-service VA treatment records, as well as private treatment records related to the Veteran's previously adjudicated bipolar disorder claim.  However, the Veteran also expressed some reluctance to drive out of safety concerns related to his left ear hearing loss, including not being able to hear car horns, and explained that as a bus driver he had issues hearing out of the window on his left side.  He explained that he chose to avoid driving as a result of his safety concerns.

The Veteran further testified that he often had difficulty hearing at church, as well as in big crowds, and that he had some difficulty hearing people on the phone when he holds it up to his left ear.  He explained that his left ear hearing loss affects his socialization with others because people will think he is ignoring them, when he actually did not hear what was said.  He indicated that he had never been hospitalized as a result of his hearing loss, and that he has held other jobs aside from being a bus driver.  Previously, he had worked for Montgomery Ward until it went out of business in 2001; a December 2006 VA treatment record notes employment at that time in housecleaning.  He also reported that his nonservice-connected tinnitus condition (identified as ear ringing) makes it even more difficult to hear.  The Veteran also expressed frustration that he had to wait until November 2012 for new replacement hearing aids, explaining that the hearing aids helped to alleviate some of his symptoms.  

Additionally, during the July 2014 VA examination, the Veteran reported that he had difficulty hearing in public because it is hard to hear people, he has to look at them to see that they are saying, and is reliant on his hearing aids, which, he reported, sometimes give him headaches.  Nonservice-connected recurrent tinnitus was noted.

As for the Veteran's relevant post-service treatment records, there is at least one instance in which the Veteran reported vertigo accompanying tinnitus symptoms in July 2009.  He reported that this vertigo lasted up to 60 seconds.  There is only one documented report of dizziness in July 2011, however this was related to the Veteran's non-service connected hypertension, and there are several other treatment records in which the Veteran denies dizziness.  Although there is a December 2009 VA treatment record in which the Veteran reported headaches related to hearing aids issued to him in August 2009, a review of the records reveals that the Veteran lost those hearing aids, and was subsequently fitted for a different type of hearing aids in December 2012, which were issued to him in January 2013.  There are no reports of headaches related to the Veteran's new hearing aids in the Veteran's VA treatment records.  

The Board begins its analysis by addressing the Veteran's lay statements with regard to his left ear hearing loss symptoms.  In this regard, the Board finds that the Veteran's statements with regard to his left ear hearing loss symptoms are competent because they relay circumstances that are directly observable to him, and do not require any specialized medical expertise to describe or identify.  The Board also finds that they are credible because they are consistent with the Veteran's VA examination reports and relevant post-service treatment records.

The Board finds that that the Veteran's reported functional loss with regard to hearing in public, difficulty communicating with family members, and trouble hearing television, radio, and phone conversation are directly contemplated by the schedular criteria consistent with the Court's ruling in Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *4-5 (Vet. App. Mar. 6, 2017).  As for the occasional headaches related to the Veteran's hearing aids and the isolated 2009 complaints of vertigo, the Board finds that while these symptoms are not immediately contemplated by the schedular criteria, they do not result in an "exceptional disability picture" such that they result in factors such as "marked interference" with employment" or "frequent hospitalizations,"  In this regard, the Board notes that the record does not reflect that the Veteran's left ear hearing loss or related vertigo or headaches has ever caused him to not pass the physical examination required to maintain his job as a bus driver, a job, which, by his own admission, he left following a bipolar episode.  Moreover, private and VA treatment records reflect that this particular bipolar incident led to the Veteran's arrest and a subsequent hospitalization.  Thus, there is insufficient evidence that the Veteran's left ear hearing loss causes him to be unable to drive, or that it ever caused him not to pass a physical examination related to his employment.  Moreover, the Board reiterates that the Veteran's complaints of vertigo as documented in his treatment records are isolated and reported only in connection to his nonservice-connected tinnitus condition several years ago, and that his headaches, by description, occur only "sometimes," and are alleviated by temporary removal of his hearing aids.  Such evidence is not indicative of symptoms that would result in the type of exceptional or unusual impairment contemplated by 38 C.F.R. § 3.321, as the record does not reflect any associated chronic functional impairment; the Veteran has not reported that they are severe or prostrating in nature, nor has he sought any specific medical treatment for this particular symptom.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, Johnson is not applicable to this case, because the Veteran is only service-connected for left ear hearing loss.   

Accordingly, although the Board sympathizes with the Veteran's symptoms, the Board finds that entitlement to a compensable initial disability rating for left ear hearing loss from January 1, 2009 on an extraschedular basis is not warranted here.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 6100. (2016).


ORDER

Entitlement to a compensable initial disability rating for left ear hearing loss from January 1, 2009 on an extraschedular basis is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


